Citation Nr: 0621590	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-40 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of death



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from November 1944 to June 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In a January 1974 decision, the Board denied the veteran's 
claim for service connection for the cause of the veteran's 
death.

The appellant filed a request to reopen her claim for service 
connection for the cause of the veteran's death in November 
2003.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of death 
was denied in a Board decision dated in January 1974.  The 
decision is final.  

2.  The evidence submitted since the Board's January 1974 
decision is cumulative.



CONCLUSIONS OF LAW

1.  The January 1974 decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7104(b) (West 2002).
 
2.  The evidence received since the January 1974 decision, 
which denied service connection for the cause of the 
veteran's death, is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that the VCAA requires that the VA 
notify the appellant of the evidence and information that is 
necessary to reopen the claim and that VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  Furthermore, the Court held 
that the VCAA requires, when notifying the appellant of what 
is "material" evidence in the context of a claim to reopen, 
that the notice letter describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for 
the cause of the veteran's death.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  In a VCAA letter of March 2004 the appellant was 
informed of what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
her behalf, what evidence was to be provided by her, what was 
the basis of the prior denial, the evidence necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death, what is considered new evidence, and 
that for evidence to be considered "material" it must 
relate to an unestablished fact necessary to substantiate the 
claim.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA letter predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records have been 
obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

New and Material

The veteran served on active duty from November 1944 to 
November 1948.  A death certificate shows that the veteran 
died in July 1972 and that the cause of death was paralysis.  
At the time of the veteran's death, he was service connected 
for injury to muscle group VII and VIII, right (major) 
forearm, residuals of gunshot wound with hyposthesia 
evaluated as 10 percent disabling, and injury, mild, radial 
nerve, right (major) residual of shrapnel wound evaluated as 
20 percent disabling.  The RO, in a decision dated in January 
1973, denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on the basis 
that there was no evidence of record  to show that the 
service connected disabilities had contributed materially or 
substantially to the veteran's death.  In January 1974 the 
Board denied the appellant's claim for service connection for 
the cause of the veteran's death on the basis that there was 
no evidence to show that the veteran's service connected 
disabilities caused or contributed materially and 
substantially to the veteran's death.

At the time of the Board's denial the record included the 
veteran's death certificate, service records, VA outpatient 
medical records, and a medical report from Dr. B.P.C. of July 
1973  reporting his treatment of the veteran.  

Added to the record since the January 1974 Board's decision 
are November 2003 and September 2004 letters form the 
appellant stating her belief that the veteran's death is 
service connected based on the medical treatment records, a 
certification of the cause of the veteran's death from the 
Office of the Municipal Civil Registrar of the Republic of 
the Philippines noting paralyzed/PTB as the cause veteran's 
death, and additional letters and medical certificates from 
the veteran's private physicians, describing treatment 
provided to the veteran.

The Board's January 1974 decision is final based upon the 
evidence then of record.  A previously finally denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
January 1974 Board decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, the veteran was 
service connected for injury to muscle group VII and VIII, 
right (major) forearm, residuals of gunshot wound with 
hyposthesia evaluated as 10 percent disabling, and injury, 
mild, radial nerve, right (major) residual of shrapnel wound 
evaluated as 20 percent disabling, but there was no evidence 
connecting any of those disabilities to the cause of the 
veteran's death which was listed as paralysis.  

Since that determination, the appellant has presented 
additional documents which show that pulmonary tuberculosis 
(PTB) was also a cause of the veteran's death, a medical 
certificate from one of the veteran's private physicians 
noting diagnosis of arthritis, paralysis and numbness of the 
right forearm, chronic pulmonary disease and PTB, and letters 
form the appellant where she alleges that the veteran's 
service connected disability of the right forearm had 
increased in severity causing paralysis and PTB which 
ultimately caused the veteran's death.  None of the evidence 
submitted since the Board's decision includes evidence of a 
nexus between service or the veteran's service connected 
disabilities and the cause of his death.  The evidence is 
either cumulative or not material.

The Board notes that the appellant's contentions that the 
veteran's service connected disabilities caused the paralysis 
and PTB which caused his death are not competent evidence as 
the appellant is not competent to relate conclusions 
requiring medical knowledge.  See Layno v. Brown, 6 Vet. App. 
463 (1994).  Because such opinion is not competent, it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

With regards to the medical certification of July 1972 from 
Dr. E.G.Q., the Board notes that although paralysis and 
numbness of the right forearm are listed as a diagnosed 
condition it does not provide a nexus to the cause of death.  
The fact that the veteran had such disabilities and were 
service connected had previously been establishes and is 
cumulative.  

The certificate provides a statement as to the veteran's 
condition at the time and asserts that the veteran was weak 
and unable to perform gainful employment.  Also, there was a 
diagnosis of arthritis, PTB, and chronic pulmonary disease.  
However, it is not material to the issue of service 
connection for the cause of death as none of the evidence 
shows a connection between death the veteran's service 
connected disabilities or service.  

In regard to the revised death register, the document is in 
part cumulative and in part not material.  The fact that the 
veteran had died had previously been established.  
Furthermore, the fact that paralysis was a listed cause of 
death had previously been established.  Such facts are 
cumulative.  Although PTB was added to the list of causes, 
such fact is not material since there is nothing suggesting a 
relationship to service.  Regardless, at the time of the 
Board decision, the Board had considered evidence that had 
suggested the involvement of pulmonary tuberculosis or heart 
disease.  At best, the revised report of the register just 
firms up the previous suspicion.  Such evidence is not new 
and material.

In the absence of new and material evidence the claim is not 
reopened. 


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


